           Case 1:20-cv-07122-AJN Document 15 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   11/20/20
SOUTHERN DISTRICT OF NEW YORK


  Study Edge, LLC,

                          Plaintiff,
                                                                       20-cv-7122 (AJN)
                  –v–
                                                                            ORDER
  N.Y.C. Department of Education,

                          Defendant.


ALISON J. NATHAN, District Judge:

        On November 19, 2020, Defendant N.Y.C. Department of Education filed a motion to

dismiss. Dkt. No. 12. Pursuant to Rule 3.F of this Court’s Individual Practices in Civil Cases,

on or before December 4, 2020, Plaintiff must notify the Court and his adversary in writing

whether (1) he intends to file an amended pleading and when he will do so or (2) he will rely on

the pleading being attacked. Plaintiff is on notice that declining to amend his pleadings to timely

respond to a fully briefed argument in the Defendants’ November 19, 2020 motion to dismiss

may well constitute a waiver of the Plaintiff’s right to use the amendment process to cure any

defects that have been made apparent by the Defendants’ briefing. See Loreley Fin. (Jersey) No.

3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the

grounds on which denial of leave to amend has long been held proper, such as undue delay, bad

faith, dilatory motive, and futility”).

        If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new

motion to dismiss; or (c) submit a letter stating that they rely on the initially-filed motion to

dismiss.

        Nothing in this Order alters the time to amend, answer or move provided by the Federal
         Case 1:20-cv-07122-AJN Document 15 Filed 11/20/20 Page 2 of 2




Rules of Civil Procedure or Local Rules.


       SO ORDERED.

Dated: November 20, 2020
       New York, New York
                                           __________________________________
                                                   ALISON J. NATHAN
                                                 United States District Judge
